Citation Nr: 1613455	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  08-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disorder manifested by fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to August 1992.
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran initially indicated on his VA Form 9 that he wanted a Board hearing. See December 2007 VA Form 9.  The Veteran withdrew his request for a hearing in April 2014.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2015).

This case was previously before the Board in September 2014, when the claim was reopened and remanded for further development.  It was again before the Board in July 2015 when it was remanded for additional development.  A November 2015 supplemental statement of the case was recently issued and the case is once again before the Board. 

Additional evidence has been associated with the Veteran's Virtual claims file since the issuance of the November 2015 Supplemental Statement of the Case (SSOC).  However, in a November 2015 statement the Veteran waived AOJ consideration of additional evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.
 
2.  The Veteran's fatigue has been evaluated as a symptom of his service-connected PTSD and back disabilities and to known diagnoses of shift work sleep disorder and sleep apnea; a separate and distinct disability manifested by fatigue has not been diagnosed.  There is no competent medical evidence linking his shift work sleep disorder or sleep apnea to service, to include service in the Persian Gulf.


CONCLUSION OF LAW

A disorder manifested by fatigue was not incurred in or aggravated by service to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R.  § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.
In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A 'medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

The Veteran has claimed entitlement to service connection for a disorder manifested by fatigue.  He reports that he has suffered from fatigue since service.  He has submitted statements from his friends and family attesting to his symptoms of fatigue.

A VA examination in August 1994 noted complaints by the Veteran of feeling tired. In a July 2000 Persian Gulf Veterans physical examination it was noted that the Veteran had fatigue.  The Veteran underwent a VA examination in March 2009.  He reported suffering from fatigue which he noted had started in service after returning from Desert Storm.  The VA examiner stated that the service treatment records were negative for any documentation of fatigue.  The Veteran reported that his symptoms had begun in 1991 and had progressively worsened over the last several years.  The VA examiner noted that the Veteran's thyroid studies, chemistry panel and CBC are essentially unremarkable and no specific cause of fatigue was found.

The Veteran underwent an additional VA examination in September 2010.  The Veteran continued to report decreased energy and feeling fatigued every day.  The VA examiner indicated that his symptoms were consistent with symptoms found with patients with PTSD and with chronic pain.  The VA examiner noted that it is possible that the Veteran's fatigue is related to exposure to toxins, however he opined that because of the presence of the co-occurring conditions this could not be determined without resorting to mere speculation.  In a December 2010 addendum opinion a VA examiner noted that the Veteran did not have an undiagnosed disability pattern and his complaints are not caused by or related to a specific exposure event in SW Asia.  He stated that the Veteran's complaints have specific diagnoses and his file does not show a specific exposure event in SW Asia that would be linked to his complaints. 

The Veteran underwent a VA examination in November 2014.  After an examination and testing the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of Chronic Fatigue Syndrome as defined by the CDC. She stated that fatigue is a diagnosable chronic multi symptom illness with a partially explained etiology.  The VA examiner noted that the Veteran is diagnosed with anxiety, depression, PTSD, shift work sleep disorder, and untreated obstructive sleep apnea which are likely contributing to his reported fatigue.  She stated that first the Veteran has PTSD and is undergoing a second divorce.  She noted that shift work sleep disorder is a circadian rhythm sleep disorder characterized by insomnia and excessive sleepiness affecting people whose work hours overlap with the typical sleep period.  She indicated that insomnia and wake-time sleepiness are related to misalignment between the timing of the non-standard wake-sleep schedule and the endogenous circadian propensity for sleep and wake.  

In addition, it was noted that attempted sleep at unusual times can be interrupted by noise, social obligations, and associated with sudden transitions in sleep schedule.  She stated that some of the hallmarks of obstructive sleep apnea are fatigue due to lack of restful sleep.  The VA examiner opined that it is less likely as not that the Veteran's claimed fatigue is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The November 2014 VA examiner opined that in summary there is no hematological, epidemiological, or occupational cause of the Veteran's claimed fatigue.  She noted that his lab work is essentially unremarkable.  She stated that his fatigue is likely multi-factorial due to psychological and anatomical obstruction during sleep: PTSD with symptoms of anxiety, depression, alcohol use disorder, shift work disorder, and untreated obstructive sleep apnea.  The VA examiner stated that the Veteran had untreated PTSD and depression. She noted that fatigue is a symptom of depression and that literature reveals that fatigue or low energy is one of the symptoms of depression.  She stated that PTSD with sleep impairment can cause fatigue and that there are biological explanations given for fatigue associated with depression and one related to an enzyme called monoamine oxidase A.  The VA examiner noted that shift work sleep disorder is a circadian rhythm sleep disorder characterized by insomnia and excessive sleepiness affecting people whose work hours overlap with the typical sleep period.  She stated that there is an inevitable degree of sleep deprivation associated with sudden transitions in sleep schedule. 

An October 2015 VA medical opinion was additionally obtained.  After considering the Veteran's claims file and history the VA examiner noted that the Veteran's fatigue is not a distinct condition but rather a known associated symptomatology of PTSD.  The VA examiner stated that there is no evidence that fatigue started during the Veteran's active duty and further, medical evaluation showed that the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome.  She noted that the Veteran's symptom of fatigue is not associated with Gulf War exposure.  The VA examiner opined that the Veteran's current and previous fatigue is a symptom attributable to PTSD as well as obstructive sleep apnea, chronic back pain, and shift work sleep disorder.  It is not a distinct or separate condition.

It is important to understand that this evidence provides particularly negative evidence against the claim, clearly indicating his fatigue is associated with diagnosed problems that are either already service-connected (PTSD/ back disability) or began well after service (obstructive sleep apnea, shift work sleep disorder). 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for fatigue under the presumptive provisions relating to Persian Gulf claims.  To whatever extent the Veteran has at any point suffered from a disability manifested by fatigue these symptoms have been ascribed to known clinical diagnoses of PTSD, a back disability, obstructive sleep apnea, or a shift work sleep disorder - which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Additionally, the VA examinations specifically noted that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  See November 2014 VA examination. 

The Board does not doubt the sincerity of the Veteran's belief that he has fatigue issues due to undiagnosed illness related to his service in Southwest Asia.  However, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The VA examiners together clearly took into account the Veteran's complaints and arrived at medical conclusions contrary to his claim and attributed his claimed symptoms to known clinical diagnoses, which are not qualifying illnesses as defined by 38 C.F.R. § 3.317.  The Board relies on the examining physicians' opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions.  No other medical opinions on these matters are of record.

In short, the Board finds that the Veteran's symptoms of fatigue have been fully attributed to clinical diagnoses and are not qualifying chronic disabilities under § 1117.  Therefore, the theory that the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue that is related to his service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claim on appeal must be denied under 38 C.F.R. § 3.317.

The Board further notes that, in cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted. 

Although the Veteran has primarily asserted that his fatigue is due to an undiagnosed illness, he has additionally argued that the disorder may be related to service.

Post-service medical records reflect that the Veteran has complained of fatigue as early as a few months following separation from service.  See November 1992 claim.  The October 2015 VA examiner specifically noted that the Veteran's current and previous fatigue is a symptom attributable to the Veteran's PTSD, obstructive sleep apnea, chronic back pain, and shift work sleep disorder, it is not a distinct or separate condition.  As noted above, the Veteran is already service-connected for PTSD and degenerative joint disease of the lumbar spine.  Thus, any portion of his fatigue attributed to these two service-connected disabilities has already been contemplated in the disability ratings he is already assigned.  With respect to his obstructive sleep apnea and shift work sleep disorder, nothing in the record reflects these two disabilities are in anyway related to the Veteran's service.  The November 2014 VA examiner noted that a shift work sleep disorder is caused by work hours overlapping with the typical sleep period.  Moreover, the VA examiner specifically opined that the Veteran's sleep apnea is due to obstruction of the airway during sleep and was less likely as not related to a specific exposure during service in Southwest Asia but related to several risk factors including obesity, narrow airway and genetic predisposition.

The Board has also considered the Veteran's statements regarding continuity of his symptoms since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Continuity of symptomatology is simply not applicable in this case.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The service and post-service evidence provides particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's complaints of fatigue and service, or between his sleep apnea/shift work sleep disorder (disabilities his fatigue has been described as part of) and service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of fatigue falls, outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the October 2015 VA examiner specifically opined that there is no evidence that the Veteran's fatigue started during his active duty and further medical evaluation demonstrates that the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome.  She stated that his symptom of fatigue is not associated with Gulf War exposure.

In support of his claim, the Board notes that the Veteran has submitted various internet articles generally discussing Gulf War Illness.  

The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on these articles as they were written to explain general medical principles, and not the specific facts in this case.  In any event, the probative value is clearly outweighed by the VA examinations of record. 

The Board finds that the VA opinions are adequate for evaluation purposes.  Significantly, the VA examiners considered the Veteran's history and provide sufficient rationale for the opinions stated.  These opinions provide evidence against this claim, making it less than likely such a connection exists.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran service connection claim he has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations and opinions for his claim in March 2009, September 2010, December 2010, November 2014, and October 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions regarding the etiology of his claimed undiagnosed illness.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to his service connection claim for fatigue (undiagnosed illness) have been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in September 2014 and July 2015.  All those actions were accomplished, and there has been substantial compliance with the September 2014 and July 2015 BVA Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a disorder manifested by fatigue, to include as due to an undiagnosed illness, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


